DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/5/22.
Claims 1-21 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 5/17/21 and 2/26/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 7/5/22 with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 7/5/22 with respect to claims 1-21 has been considered but are not persuasive.

	Applicant argued in page 11-12 that prior art does not teach obtain shape information of the object to be imaged.	
Examiner disagree on this because Aphek Fig. 3 shape information of the object to be imagedbecause [0090] FIG. 3, which is a schematic illustration of a plurality of no-fly volumes 52 defined by processor 28. [0092] each of no-fly volumes 52 is cylindrical in shape, the radius and length of each cylinder being chosen such as to provide a given margin of safety for the flight path of the UAV. (This margin of safety may depend, for example, on the precision with which the configuration of the crane is known, which may depend, in turn, on the precision of position sensor 34.) For example, the radius of each of the no-fly volumes may be chosen such that the no-fly volume extends to a distance of some number of meters (e.g., 5 m) from the portion of the crane that the no-fly volume surrounds. Aphek Fig. 3 [0064] UAV tracks the respective positions of various moving parts [tracking moving parts involves continuous imaging and past image us used for shape of the crane and potential future shape of no fly zone, as the movement of the crane image is ongoing] of the crane, such that, at any given time, the UAV may compute the current configuration of the crane, and predict future configurations of the crane. Knowing the configuration of the crane allows the UAV to safely fly near the crane, even while the crane is in motion, such that images of the construction site may be acquired from a close distance. For example, the UAV may fly under the boom of the crane without any risk of colliding with the boom, or with the cable and hook that hang from the boom
	
	Applicant argued in page 13 and 15 that "crane" of Aphek cannot correspond to the claimed "object to be imaged" related to claim 1 and claim 2. Examiner disagree on this because the same reason given above.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 9-10, 11-12, 14-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (U.S. Pub. No. 20190050000 A1), in view of Aphek (U.S. Pub. No. 20170345320 A1).

Regarding to claim 1 and 11:

1. Kennedy teach an information processing device for generating imaging control information for imaging an object by a moving body, the information processing device comprising a processor configured to: (Kennedy Fig. 2)
set an imaging position on the moving path; and (Kennedy Fig. 2 [0030] the image capture device 115 can be configured to track a subject 102 in the physical environment for filming. The subject tracking system may be configured to automatically adjust an orientation of an image capture device 115 so as to track a subject in the physical environment. Kennedy [0034] Processing of the image at step 304 may involve application of one or more digital image processing techniques including computer vision techniques such as stereoscopic computer vision, object recognition, object pose estimation, object motion estimation, event detection, etc. Kennedy [0062] the motion planning response to an identified region of an image can depend on certain characteristics of the identified region such as shape, orientation, position relative to the projection of the predicted/planned 3D trajectory, as well as changes in such characteristics over time. FIG. 11 illustrates an example image space motion planning response that takes into account a relative shape of the identified region. As in FIG. 10, FIG. 11 shows a sequence of region maps (i.e., cost function maps) 1162a and 1162b corresponding to images captured by an autonomous vehicle (e.g., UAV 100) in flight through a physical environment)
set an imaging direction at the imaging position based on a normal direction of the side of the object to be imaged. (Kennedy Fig. 9 [0056] this region 940 may have been identified based on invalid depth estimates due to the complex shape of the tree 904. Depth of complex shape has side. Kennedy [0030] the image capture device 115 can be configured to track a subject 102 in the physical environment for filming. For example, the image capture device 115 may be coupled to a UAV 100 via a subject tracking system such as a gimbal mechanism, thereby enabling one or more degrees of freedom of motion relative to a body of the UAV 100. The subject tracking system may be configured to automatically adjust an orientation of an image capture device 115 so as to track a subject in the physical environment. [0096] an image capture device 1640 may include a single adjustable camera (adjustable using a gimbal mechanism with one or more axes of motion). In some embodiments, an image capture device 1634 may include a camera with a wide-angle lens providing a wider field of view. In some embodiments, an image capture device 1634 may include an array of multiple cameras providing up to a full 360 degree view in all directions)

Kennedy do not explicitly teach obtain shape information of the object to be imaged; generate a moving path for imaging a side of the object to be imaged based on an imaging distance corresponding to the shape information; 

However Aphek teach obtain shape information of the object (Aphek Fig. 3 [0090] Reference is now made to FIG. 3, which is a schematic illustration of a plurality of no-fly volumes 52 defined by processor 28. [0092] each of no-fly volumes 52 is cylindrical in shape, the radius and length of each cylinder being chosen such as to provide a given margin of safety for the flight path of the UAV. (This margin of safety may depend, for example, on the precision with which the configuration of the crane is known, which may depend, in turn, on the precision of position sensor 34.) For example, the radius of each of the no-fly volumes may be chosen such that the no-fly volume extends to a distance of some number of meters (e.g., 5 m) from the portion of the crane that the no-fly volume surrounds) to be imaged; (Aphek Fig. 3 [0064] UAV tracks the respective positions of various moving parts [tracking moving parts involves continuous imaging and past image us used for shape of the crane. Because of the movement of the crane image is ongoing] of the crane, such that, at any given time, the UAV may compute the current configuration of the crane, and predict future configurations of the crane. Knowing the configuration of the crane allows the UAV to safely fly near the crane, even while the crane is in motion, such that images of the construction site may be acquired from a close distance. For example, the UAV may fly under the boom of the crane without any risk of colliding with the boom, or with the cable and hook that hang from the boom.)
generate a moving path for imaging a side of the object to be imaged based on an imaging distance corresponding to the shape information; (Aphek Fig. 3 [0092] each of no-fly volumes 52 is cylindrical in shape, the radius and length of each cylinder being chosen such as to provide a given margin of safety for the flight path of the UAV. (This margin of safety may depend, for example, on the precision with which the configuration of the crane is known, which may depend, in turn, on the precision of position sensor 34.) For example, the radius of each of the no-fly volumes may be chosen such that the no-fly volume extends to a distance of some number of meters (e.g., 5 m) from the portion of the crane that the no-fly volume surrounds)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kennedy, further incorporating Aphek in video/camera technology. One would be motivated to do so, to incorporate to generate a moving path for imaging a side of the object to be imaged based on an imaging distance corresponding to the shape information. This functionality will improve efficiency.

Regarding to claim 2 and 12:

2. Kennedy teach the information processing device of claim 1, Kennedy do not explicitly teach wherein the processor is configured to: calculate an outer shape path having a predetermined imaging distance from an outer shape of the side of the object to be imaged; and set the outer shape path as the moving path.

However Aphek teach wherein the processor is configured to: calculate an outer shape path having a predetermined imaging distance from an outer shape of the side of the object to be imaged; and (Aphek Fig. 3 [0092] each of no-fly volumes 52 is cylindrical in shape, the radius and length of each cylinder being chosen such as to provide a given margin of safety for the flight path of the UAV. (This margin of safety may depend, for example, on the precision with which the configuration of the crane is known, which may depend, in turn, on the precision of position sensor 34.) For example, the radius of each of the no-fly volumes may be chosen such that the no-fly volume extends to a distance of some number of meters (e.g., 5 m) from the portion of the crane that the no-fly volume surrounds)
set the outer shape path as the moving path. (Aphek [0088] FIG. 2 shows the UAV approaching the crane along an initial, predetermined flight path 48 that passes beneath the boom of the crane. (Predetermined flight path 48 may be defined, for example, by the operator of UAV 20, prior to the UAV taking flight.) By repeatedly computing the configuration of the crane, however, processor 28 may ascertain that hook 32 is moving toward the tower of the crane at a given speed. By extrapolating this movement in time (e.g., by assuming that the hook will continue moving toward the tower at the given speed), processor 28 may further ascertain that, as indicated by the broken-line profile of hook 32, hook 32 (and/or cables 33, and/or a load carried by hook 32) is expected to lie along, or dangerously close to, flight path 48. Processor 28 may therefore compute an alternate flight path 50 that passes under the boom but evades the hook, and then cause UAV 20 to follow alternate flight path 50. Subsequently, after passing under the boom, the processor may cause the UAV to return to the initial, predetermined flight path)

Regarding to claim 4 and 14:

4. Kennedy teach the information processing device of claim 1, wherein the processor is configured to: generate a flight path flying in a substantially horizontal direction at a predetermined height with respect to the side of the object to be imaged as the moving path. (Kennedy Fig. 2 Fig. 8A [0081] to move forward on a horizontal plane, the quadcopter would vary the angular velocity of a subset of its four rotors in order to perform a pitch forward maneuver. While pitching forward, the total vertical thrust may be increased by increasing the angular velocity of all the rotors. Due to the forward pitched orientation, the acceleration caused by the vertical thrust maneuver will have a horizontal component and will therefore accelerate the craft forward on a horizontal plane)

Regarding to claim 5 and 15:

5. Kennedy teach the information processing device of claim 4, Kennedy do not explicitly teach wherein the processor is configured to: generate a first flight path at the predetermined height with respect to the side of the object to be imaged; and generate a second flight path having a height that changes at a predetermined vertical imaging interval as the moving path.

However Aphek teach wherein the processor is configured to: generate a first flight path at the predetermined height with respect to the side of the object to be imaged; and generate a second flight path having a height that changes at a predetermined vertical imaging interval as the moving path. (Aphek Fig.3 [0065] this sensor continually transmits, to the UAV, the coordinates of the sensor. Based on the received coordinates, the UAV computes the current configuration of the crane. The UAV may further compute an expected future configuration of the crane, based on observed changes in the received coordinates over time. The UAV may then continue flying near the crane, while making minor adjustments to its flight path, as necessary, to avoid any collisions with the crane. Aphek [0106] the processor may cause the UAV to pass the tower of the crane only at a height that is above or below second no-fly volume 52b, such that the precise length of the counter-boom is immaterial)

Regarding to claim 7 and 17:

7. Kennedy teach the information processing device of claim 1, wherein the processor is configured to: calculate a representative value of the normal direction of the outer shape of the object to be imaged within an imaging range of the imaging position; and set the imaging direction based on the representative value. (Kennedy Fig. 10 [0063] the costs associated with abandoning one or more other motion planning objectives (e.g., tracking a subject) may outweigh any costs associated with moving in the direction of the identified region 1164b)

Regarding to claim 9 and 19:

9. Kennedy teach the information processing device of claim 1 further comprising a communication unit, and the processor being configured to: generate the imaging control information including the imaging position (Kennedy Fig. 2 [0030] the image capture device 115 can be configured to track a subject 102 in the physical environment for filming. The subject tracking system may be configured to automatically adjust an orientation of an image capture device 115 so as to track a subject in the physical environment. Kennedy [0034] Processing of the image at step 304 may involve application of one or more digital image processing techniques including computer vision techniques such as stereoscopic computer vision, object recognition, object pose estimation, object motion estimation, event detection, etc.) and the imaging direction; (Kennedy Fig. 9 [0030] The image capture device 115 can be configured to track a subject 102 in the physical environment for filming. For example, the image capture device 115 may be coupled to a UAV 100 via a subject tracking system such as a gimbal mechanism, thereby enabling one or more degrees of freedom of motion relative to a body of the UAV 100. The subject tracking system may be configured to automatically adjust an orientation of an image capture device 115 so as to track a subject in the physical environment. [0096] an image capture device 1640 may include a single adjustable camera (adjustable using a gimbal mechanism with one or more axes of motion). In some embodiments, an image capture device 1634 may include a camera with a wide-angle lens providing a wider field of view. In some embodiments, an image capture device 1634 may include an array of multiple cameras providing up to a full 360 degree view in all directions)
send flight control information including the imaging control information to the moving body through the communication unit; and (Kennedy [0025] FIG. 2, UAV 100 may also include other sensors (e.g., for capturing audio) and means for communicating with other devices (e.g., a mobile device 104) via a wireless communication channel 116. Kennedy [0074] Visual odometry may be applied at both the UAV 100 and any other computing device such as a mobile device 104 to estimate the position and/or orientation of the UAV 100. Further, by communicating the estimates between the systems (e.g., via a Wi-Fi connection) estimates may be calculated for the respective positions and/or orientations relative to each other)
cause the moving body to execute flight and imaging related to the side of the object to be imaged. (Kennedy FIG. 16 1612 [0080] a UAV, sometimes referred to as a drone, is generally defined as any aircraft capable of controlled flight without a human pilot onboard. UAVs may be controlled autonomously by onboard computer processors or via remote control by a remotely located human pilot. Kennedy [0056] this region 940 may have been identified based on invalid depth estimates due to the complex shape of the tree 904. Depth of complex shape has side)

Regarding to claim 10 and 20:

10. Kennedy teach the information processing device of claim 1 further comprising a communication unit, (Kennedy [0025] FIG. 2, UAV 100 may also include other sensors (e.g., for capturing audio) and means for communicating with other devices (e.g., a mobile device 104) via a wireless communication channel 116) and the processor being configured to: (Kennedy FIG. 16 1612 [0080] a UAV, sometimes referred to as a drone, is generally defined as any aircraft capable of controlled flight without a human pilot onboard. UAVs may be controlled autonomously by onboard computer processors or via remote control by a remotely located human pilot)
generate a flight path flying in a substantially horizontal direction at a predetermined height with respect to the side of the object to be imaged and set the flight path as the moving path; (Kennedy Fig. 2 Fig. 8A [0081] to move forward on a horizontal plane, the quadcopter would vary the angular velocity of a subset of its four rotors in order to perform a pitch forward maneuver. While pitching forward, the total vertical thrust may be increased by increasing the angular velocity of all the rotors. Due to the forward pitched orientation, the acceleration caused by the vertical thrust maneuver will have a horizontal component and will therefore accelerate the craft forward on a horizontal plane. Kennedy [0056] this region 940 may have been identified based on invalid depth estimates due to the complex shape of the tree 904. Depth of complex shape has side)
generate the imaging control information including the imaging position (Kennedy [0034] processing of the image at step 304 may involve application of one or more digital image processing techniques including computer vision techniques such as stereoscopic computer vision, object recognition, object pose estimation, object motion estimation, event detection, etc.) and the imaging direction on a first flight path at the predetermined height; (Kennedy Fig. 2 [0030] the image capture device 115 can be configured to track a subject 102 in the physical environment for filming. The subject tracking system may be configured to automatically adjust an orientation of an image capture device 115 so as to track a subject in the physical environment)
send flight control information including the imaging control information (Kennedy [0080] A UAV 100, according to the present teachings, may be implemented as any type of unmanned aerial vehicle. A UAV, sometimes referred to as a drone, is generally defined as any aircraft capable of controlled flight without a human pilot onboard. UAVs may be controlled autonomously by onboard computer processors or via remote control by a remotely located human pilot) in the first flight path to the moving body through the communication unit; (Kennedy [0074] associated with the image capture device to the tracked features of the image capture, estimations may be made for the position and/or orientation of the image capture device over time. Further, these estimates can be used to calibrate various positioning systems, for example, through estimating differences in camera orientation and/or intrinsic parameters (e.g., lens variations) or IMU biases and/or orientation. Visual odometry may be applied at both the UAV 100 and any other computing device such as a mobile device 104 to estimate the position and/or orientation of the UAV 100. Further, by communicating the estimates between the systems (e.g., via a Wi-Fi connection) estimates may be calculated for the respective positions and/or orientations relative to each other)

cause the moving body to execute a flight of the first flight path and image the side of the object to be imaged; (Kennedy Fig. 9 [0021] vehicle such as a UAV that is equipped with cameras can be configured to autonomously navigate a physical environment using motion planning that is based at least in part on images captured by the cameras. In some cases, captured images are used to estimate depth to three-dimensional (3D) points in the physical environment. These depth estimates can then be used to generate 3D models of the physical environment through which a 3D trajectory (i.e., path of motion) can be planned that satisfies certain objectives while avoiding obstacles. Kennedy [0056] this region 940 may have been identified based on invalid depth estimates due to the complex shape of the tree 904. Depth of complex shape has side)
generate the imaging control information including the imaging position (Kennedy [0034] processing of the image at step 304 may involve application of one or more digital image processing techniques including computer vision techniques such as stereoscopic computer vision, object recognition, object pose estimation, object motion estimation, event detection, etc.) and the imaging direction on the second flight path; (Kennedy Fig. 2 [0030] the image capture device 115 can be configured to track a subject 102 in the physical environment for filming. The subject tracking system may be configured to automatically adjust an orientation of an image capture device 115 so as to track a subject in the physical environment)
send the flight control information including the imaging control information in the second flight path to the moving body through the communication unit; and (Kennedy [0080] A UAV 100, according to the present teachings, may be implemented as any type of unmanned aerial vehicle. A UAV, sometimes referred to as a drone, is generally defined as any aircraft capable of controlled flight without a human pilot onboard. UAVs may be controlled autonomously by onboard computer processors or via remote control by a remotely located human pilot)
cause the moving body to execute a flight of the second flight path and image the side of the object to be imaged. (Kennedy Fig. 9 [0059] In the illustrated response, a planned 3D trajectory is generated or updated such that the projection 1068a-b of the planned 3D trajectory avoids contact or overlap with the identified “high cost” region 1064a-b. For example, as shown in FIG. 10, the planned 3D trajectory that is represented by the initial projection 1068a is updated to turn away from the area in the physical environment corresponding to identified region 1064a, thereby resulting in the subsequent projection 1068b. For clarity, only two time steps are shown in FIG. 10; however, a person having ordinary skill will recognize that planned motion of the autonomous vehicle through a physical environment may be continually updated (at regular or irregular intervals) based on this image space analysis as the autonomous vehicle moves through the physical environment.)

Kennedy do not explicitly teach generate a second flight path having a height that changes at a predetermined vertical imaging interval relative to the first flight path;

However Aphek teach generate a second flight path having a height that changes at a predetermined vertical imaging interval relative to the first flight path; (Aphek Fig.3 [0065] this sensor continually transmits, to the UAV, the coordinates of the sensor. Based on the received coordinates, the UAV computes the current configuration of the crane. The UAV may further compute an expected future configuration of the crane, based on observed changes in the received coordinates over time. The UAV may then continue flying near the crane, while making minor adjustments to its flight path, as necessary, to avoid any collisions with the crane. Aphek [0106] the processor may cause the UAV to pass the tower of the crane only at a height that is above or below second no-fly volume 52b, such that the precise length of the counter-boom is immaterial)

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (U.S. Pub. No. 20190050000 A1), in view of Aphek (U.S. Pub. No. 20170345320 A1), further in view of Zhu (U.S. Pub. No. 11048277 B1)

Regarding to claim 6 and 16:

6. Kennedy teach the information processing device of claim 1, Kennedy do not explicitly teach wherein the processor is configured to: calculate points obtained by diving the moving path at a predetermined horizontal imaging interval; and set each point as the imaging position.

However Zhu teach wherein the processor is configured to: calculate points obtained by diving the moving path at a predetermined horizontal imaging interval; and set each point as the imaging position. (Zhu Fig. 2 Fig. 7-10 col. 5 line 27-35 avoiding collision with other objects and/or maneuvering to follow a particular object (e.g., an object tracked by tracking system 140). In some embodiments, the generated planned trajectory is continuously or continually (i.e., at regular or irregular intervals) updated based on new perception inputs (e.g., newly captured images) and/or new control inputs 170 received as the UAV 100 autonomously navigates the physical environment)

The motivation for combining Kennedy and Aphek as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kennedy, further incorporating Aphek and Zhu in video/camera technology. One would be motivated to do so, to incorporate wherein the processing unit is configured to: calculate points obtained by diving the moving path at a predetermined horizontal imaging interval; and set each point as the imaging position. This functionality will improve user experience.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (U.S. Pub. No. 20190050000 A1), in view of Aphek (U.S. Pub. No. 20170345320 A1), further in view of Martirosyan (U.S. Pub. No. 20180046187 A1).

Regarding to claim 21:

21. Kennedy teach the information processing device of claim 1, Kennedy do not explicitly teach wherein the processor is further configured to: calculate a closed outer shape path having a predetermined imaging distance from an outer shape of the side of the object to be imaged; and set the closed outer shape path as the moving path. 

However Martirosyan teach wherein the processor is further configured to: calculate a closed outer shape path having a predetermined imaging distance from an outer shape of the side of the object to be imaged; and set the closed outer shape path as the moving path. (Martirosyan [0052] FIGS. 7A-7B Illustrate at a high level how the motion of a UAV 100 may be estimated and/or defined according to different coordinate systems. In FIG. 7A, the motion of an UAV 100 may be estimated and/or defined according to a cylindrical polar coordinate system relative to a point of reference, for example human subject 102 or a mobile device 104 held operated by a user (in this example human subject 102). In such a configuration, a position (and thereby motion) relative to a point of reference may be defined according to the cylindrical polar coordinate system. For example at any given time, the position of UAV 100 may be defined at a coordinate (r, 0, z) relative to a point of reference (in this example human subject 102). UAV 100 may travel along an invisible cylinder at a constant radius R from user 102. Similarly, control commands may cause UAV 100 to accelerate along basis direction er while maintaining constant positions z and θ. [0056] while moving around the point of reference (i.e. the human subject 102), the UAV 100 may adjust the orientation and/or processing of image capture device(s) (e.g. cameras) such that the point of reference (i.e. the human subject 102) remains centered in the field of view of the image capture device(s))

The motivation for combining Kennedy and Aphek as set forth in claim 1 is equally applicable to claim 21. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kennedy, further incorporating Aphek and Martirosyan in video/camera technology. One would be motivated to do so, to incorporate calculate a closed outer shape path having a predetermined imaging distance from an outer shape of the side of the object to be imaged; and set the closed outer shape path as the moving path. This functionality will improve accuracy.

Allowable subject matter

Regarding to claim 3, 8, 13 and 18:

Claims 3, 8, 13 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482